9. Credit requirements directives: Directives 2006/48/EC and 2006/49/EC (
on behalf of the PSE Group. - (DE) Madam President, this report was strongly disputed in several Groups and, to guarantee the fairness of the vote, I would ask you to give me the floor before the vote on Recital 3 so that I can give my opinion on the voting order.
Madam President, the report presents different ideas on how to regulate core capital and Amendments 91 and 92 go somewhat further in that they present a clearer and more precise definition of core capital, which will make less work for us in future. I therefore request that they be voted on first and that Amendment 89 to Recital 3 is then voted on. I hope that my fellow Members agree and I also ask you to accept that the vote on Amendment 89 to Recital 3 be taken by roll-call vote.
Madam President, I should like to point out that we made it quite clear in the debate that the amendments are clearly taken into account in the compromise in a sufficiently detailed form. I therefore request that we keep to this order. I have no objection to a roll-call vote.